Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-27 directed to an invention non-elected without traverse.  Accordingly, claims 20-27 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 10 has been previously cancelled, with the subject matter incorporated into existing claim 9.  Claims 17 and 18 would be dependent on a cancelled claim. 
The application has been amended as follows: 
Claim 17: The system of claim 9 [[10]], wherein the catheter is configured to mix the first low viscosity fluid and the second low viscosity fluid within 5 cm of the exit port.  
Claim 18: The system of claim 9 [[10]], wherein one of the first and second low viscosity fluids comprises a curing agent that causes crosslinking within the high viscosity fluid after delivery from the exit port.



Allowable Subject Matter
Claims 1, 3-9 and 11-19 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or fairly suggest motivation to combine a system comprising a catheter with a lumen to convey low viscosity fluid therethrough, and a source of thermal, radiofrequency or light energy to convert the low viscosity fluid to a high viscosity fluid only at the distal end of the catheter within 5cm of the exit port.  The closest related prior art of Busold fails to disclose the conversion of the fluid from low viscosity to high viscosity only within 5cm of the catheter exit port.  Busold teaches applying energy along the entire length of the device, with no motivation to target the energy to change the viscosity of the liquid to only within 5cm of the catheter exit port.  It is due to these limitations in combination with the other limitations of the claims that differentiates the present invention from the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANN SZPIRA whose telephone number is (571)270-3866.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4669.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE A SZPIRA/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 30, 2021